Citation Nr: 0740276	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  05-20 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for right knee lateral meniscal tear, status post 
arthroscopic surgery.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran (also referred to as "appellant")


ATTORNEY FOR THE BOARD

K. Ahlstrom, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1993 to July 
1993, and from December 2002 to February 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  

The veteran presented testimony before a Decision Review 
Officer (DRO) in April 2006 at the RO in San Juan, the 
Commonwealth of Puerto Rico.  A written transcript of the 
hearing testimony is included in the record.  


FINDINGS OF FACT

1.  For the period of the claim prior to April 24, 2006, the 
competent medical evidence demonstrates flexion of the 
veteran's right knee to 111 degrees and extension to 8 
degrees.

2.  For the period of the claim from April 24, 2006, the 
competent medical evidence demonstrates, when considering 
pain on use, flexion of the veteran's right knee to 120 
degrees and extension to 20 degrees.


CONCLUSIONS OF LAW

1.  For the period of the claim prior to April 24, 2006, the 
criteria for a disability rating higher than 10 percent for 
right knee lateral meniscal tear, status post arthroscopic 
surgery, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 4.1-4.14, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5260, 5261 (2007).

2.  For the period of the claim from April 24, 2006, the 
criteria for a disability rating of 30 percent for right knee 
lateral meniscal tear, status post arthroscopic surgery, have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.27, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5261 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

As provided for by the Veterans Claims Assistance Act of 
2000, VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
veteran and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the veteran is expected to provide; and (4) 
must ask the veteran to provide any evidence in his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).   

Here, the duty to notify was satisfied by way of a letter 
sent to the veteran in April 2004 that fully addressed all 
four notice elements.  The letter informed the veteran of 
what evidence was needed to establish the benefits sought, of 
what VA would do or had done, what evidence the veteran 
should provide, informed the veteran that it was the 
veteran's responsibility to make sure that VA received all 
requested records that are not in the possession of a Federal 
department or agency necessary to support the claim, and 
asked the veteran to send in any evidence in the his 
possession that pertains to the claim.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the veteran with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Letters sent to the veteran in March 2006 and July 2007 
provided notice to the veteran of the evidence considered in 
determining a disability rating and an effective date.  While 
these letters were not followed by an adjudication, the 
Board, in assigning an initial staged disability rating, 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).

The Board is not aware of the existence of additional 
relevant evidence in connection with the veteran's claim that 
VA has not sought.  The veteran's service medical records and 
VA medical treatment records have been obtained.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The veteran was also 
accorded VA compensation examinations in May 2004 and April 
2006.  38 C.F.R. § 3.159(c)(4).  The Board finds that VA has 
obtained, or made reasonable efforts to obtain, all evidence 
that might be relevant to the issue on appeal, and that VA 
has satisfied the duty to assist.   

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Higher Initial Rating

By the November 2004 RO decision that is on appeal, the 
veteran was granted service connection for his right knee 
disability, rated as 10 percent disabling effective February 
23, 2004.  The RO granted a temporary total rating from 
September 22, 2004 to November 1, 2004.  A 10 percent 
disability rating was assigned from November 1, 2004.  The 
veteran filed a timely Notice of Disagreement with the rating 
decision assignment of a 10 percent disability rating, 
arguing that his right knee disability warranted a higher 
rating.  Through his representative, the veteran contends 
that the evidence more nearly approximates the criteria for a 
20 percent disability rating.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. § 3.102.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  After careful consideration of the evidence, 
any reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

At the outset, the Board notes that the veteran's claim of 
entitlement to a higher rating for a right knee disability is 
an appeal from the initial assignment of a disability rating.  
As such, the claim requires consideration of the entire time 
period involved, and contemplates staged ratings where 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion. Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).
 
Aside from the assignment of a temporary total disability 
rating from September 22, 2004 to November 1, 2004, the 
veteran was assigned a 10 percent disability rating for right 
knee lateral meniscal tear, status post arthroscopic surgery.  
The veteran has been diagnosed with a partial meniscal tear 
of the right knee and underwent arthroscopic surgery in 
September 2004.  The veteran has also been diagnosed with 
osteoarthritis of the right knee.  Osteoarthritis is rated 
based on limitation of motion of the affected joint under 
Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code  
5003 (2007).  Therefore, the Board will consider the 
veteran's right knee disability under the diagnostic codes 
pertaining to limitation of knee function.  
38 C.F.R. § 4.71a, Diagnostic Codes 5256-5263 (2007). 

Under Diagnostic Code 5261, a 10 percent rating is 
appropriate where extension of  the leg is limited to 10 
degrees, a 20 percent rating is warranted for leg extension 
limited to 15 degrees, and a 30 percent rating is warranted 
for leg extension limited to 20 degrees.  38 C.F.R. § 4.71a. 

Under Diagnostic Code 5260 (limitation of flexion), where 
flexion or bending of the leg is limited to 60 degrees, the 
disability rating will be noncompensable (0 percent).  A 10 
percent disability rating is warranted where flexion of the 
leg is limited to 45 degrees.  A 20 percent disability rating 
is warranted where flexion of the leg is limited to 30 
degrees.  38 C.F.R. § 4.71a. 

Upon VA examination in May 2004, prior to arthroscopic 
surgery on the right knee, the veteran had flexion of the 
right knee to 111 degrees and extension of the right knee to 
8 degrees.  Based on the findings of this examination, the RO 
assigned a 10 percent disability rating by analogy under 
Diagnostic Code 5260 from February 23, 2004, due to 
additional limitation of motion following repetitive use of 
the right knee, although the evidence did not in fact show 
actual limitation of flexion of the knee to 45 degrees to 
warrant a compensable rating.

The Board finds that Diagnostic Code 5261 is the most 
appropriate diagnostic code upon which to rate the veteran's 
service-connected right knee disability because it reflects 
clinical findings of right knee limitation of extension to 
warrant a higher compensable disability rating, and because 
the clinical findings do not support even a 10 percent 
disability rating under Diagnostic Code 5260 based on 
limitation of flexion.  For these reasons, the Board is 
changing the diagnostic code for rating the veteran's 
service-connected right knee disability to the more favorable 
Diagnostic Code 5261.  

The veteran's VA treatment records indicate that the veteran 
received physical therapy for his right knee disability 
following the September 2004 arthroscopic surgery.  While the 
veteran consistently complained of pain in the right knee and 
intermittently complained of the giving way of the right 
knee, these treatment records do not contain any indication 
of the range of motion of the veteran's right knee.  

In April 2006, the veteran presented testimony at the RO 
before a decision review officer.  The veteran testified that 
he could not fully extend his right knee without experiencing 
pain.  The veteran also testified that he had missed work 
recently because of muscle spasms caused by his right knee 
disability, and that he was currently receiving physical 
therapy at a VA hospital.

Upon VA examination on April 24, 2006, the veteran had 
flexion of the right knee to 140 degrees and extension of the 
right knee to 0 degrees, but with pain in the last 20 degrees 
for both ranges of motion.  When considering pain on use, 
therefore, the veteran's range of flexion of the right knee 
is to 120 degrees and extension is to 20 degrees.  Further, 
the VA examiner noted that veteran reported pain upon 
squatting, driving, kneeling down, and running.  The veteran 
also reported difficulty driving more than two hours at a 
time.

Based on the foregoing, there is no evidence, prior to April 
24, 2006, that the limitation of extension of the veteran's 
right knee was greater than 8 degrees.  Therefore, for the 
time period between February 23, 2003 and April 24, 2006, 
excluding the period of September 22, 2004 to November 1, 
2004, for which a temporary total disability rating was 
granted, the original disability rating of 10 percent under 
Diagnostic Code 5261 is appropriate.  The Board also finds 
that the criteria for a disability rating in excess of 10 
percent is not warranted for the period between February 23, 
2003 and April 24, 2006.  

The competent medical evidence of record does establish that, 
for the period of the claim from April 24, 2006, the 
veteran's right knee has limitation of extension to 20 
degrees when considering pain on use.  The April 2006 VA 
examination report shows that, with considerations of 
limitation of motion due to pain, the veteran has only 20 
degrees of right knee extension.  The veteran has right knee 
limitation of motion to 20 degrees due to painful motion.  
Painful motion is considered limited motion at the point that 
the pain actually sets in.  See VAOPGCPREC 9-98.   Limitation 
of extension of the knee to 20 degrees meets the criteria for 
a 30 percent disability rating under Diagnostic Code 5261.  
38 C.F.R. § 4.71a. 

The evidence does not show that, for the period of the claim 
from April 24, 2006, even with considerations of additional 
limitation due to pain or other orthopedic factors, the 
veteran's right knee limitation of extension is limited 
beyond 20 degrees.  The veteran's right knee limitation of 
extension does not more nearly approximate 30 degrees, as 
required for a higher disability rating of 40 percent under 
Diagnostic Code 5261.  38 C.F.R. § 4.71a.  
 
The Board has considered other rating criteria which might be 
applicable, including Diagnostic Code 5260 (limitation of 
flexion).  The medical evidence of record demonstrates that 
the veteran's right knee has a limitation of flexion to 111 
degrees at worst (May 2004) and was found to even have full 
ranges of right knee flexion to 140 degrees (April 2006).  
This does not more nearly approximate the criteria for a 
compensable (10 percent) disability rating for limitation of 
flexion of the right knee.  For this reason, a separate 
compensable rating is not warranted for right knee flexion 
under Diagnostic Code 5260.  38 C.F.R. § 4.71a.  

Finally, the evidence does not reflect that the right knee 
disability at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization other than that required for the September 
2004 arthroscopic surgery for which the 
veteran has been compensated, such that application of the 
regular schedular standards is rendered impracticable.  
Hence, referral for consideration of assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2007) is not 
warranted.


ORDER

An initial disability rating in excess of 10 percent for 
right knee lateral meniscal tear, status post arthroscopic 
surgery, for the period of claim prior to April 24, 2006, is 
denied.

An evaluation of 30 percent for right knee lateral meniscal 
tear, status post arthroscopic surgery, for the period of 
claim from April 24, 2006, is granted.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


